                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIV ISION

USAA GENERAL INDEMNITY                      §
COMPANY A/S/O                               §
BRITTON L. SMALLWOOD,                       §
                                            §
       PLAINTIFF,                           §
                                            §
VS.                                         §        CIVIL ACTION NO. 9:18-0CV-188
                                            §
MICROSOFT CORP. and EATON                   §        JURY REQUESTED
CORPORATION D/B/A                           §
COOPER INDUSTRIES,                          §
                                            §
       DEFENDANTS.                          §

                                 ADVISORY TO THE COURT

       COME NOW, Plaintiff, USAA GENERAL INDEMNITY COMPANY A/S/O BRITTON

L. SMALLWOOD, Defendant EATON CORPORATION D/B/A COOPER INDUSTRIES, and

Defendant, MICROSOFT CORPORATION (collectively the Parties”, and file this Advisory to

the Court.

                                                I.

       The Parties have reached settlements to resolve all of the issues in this case. The

settlements were reached through informal negotiations prior to mediation. Mediation in this

case was scheduled to take place with W. Thomas Proctor in Houston on April 30, 2019. The

parties have contacted the mediator and advised him that the case has resolved. The parties have

also complied with the mediator’s cancellation policy. The parties expect to file final pleadings

in this Court in the next 20 days.
Respectfully submitted,

/s/ Rick A. Eckerson
________________________________
Rick A. Eckerson
Texas State Bar No. 00793671
STUTMAN LAW
LAW OFFICES OF ROBERT A. STUTMAN, P.C.
Texas Regional Office
21 Waterway Avenue, Suite 300
The Woodlands, Texas 77380
Telephone: 832-706-0800 ext 218
Facsimile: 832-706-0814
Eckersonr@stutmanlaw.com

ATTORNEY FOR PLAINTIFF
USAA GENERAL INDEMNITY COMPANY
A/S/O BRITTON L. SMALLWOOD

/s/ Leslee N. Haas with permission Alison D. Kennamer
T. Christopher Trent
Texas State Bar No. 20209400
Leslee N. Haas
Texas State Bar No. 24041031
JOHNSON, TRENT & TAYLOR
919 Milam Street, Suite 1700
Houston, TX 77002
713.222.2323
Fax: 713.222.2226
Email: ctrent@johnsontrent.com
Email: lhaas@johnhsontrent.com

ATTORNEYS FOR
DEFENDANT EATON
CORPORATION D/B/A
COOPER INDUSTRIES
/s/ Alison D. Kennamer
Jaime A. Saenz
Texas State Bar No. 17514859
Alison D. Kennamer
Texas State Bar No. 11280400
COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.
1201 East Van Buren
Brownsville, Texas 78520
956.542.7441
Fax: 956.541.2170

ATTORNEYS FOR
DEFENDANT MICROSOFT
CORPORATION
I
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                LUFKIN DIV ISION

USAA GENERAL INDEMNITY                    §
COMPANY A/S/O                             §
BRITTON L. SMALLWOOD,                     §
                                          §
       PLAINTIFF,                         §
                                          §
VS.                                       §      CIVIL ACTION NO. 9:18-0CV-188
                                          §
MICROSOFT CORP. and EATON                 §      JURY REQUESTED
CORPORATION D/B/A                         §
COOPER INDUSTRIES,                        §
                                          §
       DEFENDANTS.                        §

                               CERTIFICATE OF SERVICE

       I, Rick A. Eckerson, do hereby certify that a true and correct copy of the foregoing

Advisory to the Court was served, on counsel listed below via e-service on this 30th day of

April, 2019:

Mr. T. Christopher Trent
Ms. Leslee N. Haas
JOHNSON, TRENT & TAYLOR, L.L.P.
919 Milam Street, Suite 1700
Houston, Texas 77002
Email: ctrent@johnsontrent.com
Email: lhaas@johnhsontrent.com
ATTORNEYS FOR DEFENDANT
EATON CORPORATION D/B/A
COOPER INDUSTRIES
Mr. Jaime A. Seanz
Ms. Alison D. Kennamer
COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.
1201 East Van Buren
Brownsville, Texas 78520
Email: ja.saenz@rcclaw.com
Email: ad.kennamer@rcclaw.com
ATTORNEYS FOR DEFENDANT
MICROSOFT CORPORATION

                                /s/ Rick A. Eckerson
                                ___________________________________
                                Rick A. Eckerson
